Dismiss; Opinion Filed December 20, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01411-CV

  TABLETOP MEDIA, LLC D/B/A ZIOSK AND ZIOSK PAYROLL, LLC, Appellants

                                                V.

    E LA CARTE, INC. D/B/A PRESTO, GREG YODER, JAMES WYBORNY, AND
                         NATHAN SALYER, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-02256

                             MEMORANDUM OPINION
                          Before Justices Myers, Schenck, and Carlyle
                                  Opinion by Justice Schenck

       We questioned our jurisdiction over this appeal from the trial court's order partially

granting a motion to dismiss under the Texas Citizens Participation Act (TCPA) as it appeared the

interlocutory order was not appealable. See TEX. CIV. PRAC. REM. CODE § 51.014(a)(12) (allowing

interlocutory appeal of order denying motion to dismiss under TCPA); Tex. A&M Univ. Sys. v.

Koseoglu, 233 S.W.3d 835, 840 (Tex. 2007) (noting interlocutory orders are appealable only if

allowed by statute); Schlumberger Ltd. v. Rutherford, 472 S.W.3d 881, 891 (Tex. App.—Houston

[1st Dist.] 2015, no pet.) (dismissing appeal from partial grant of TCPA motion to dismiss for want

of jurisdiction). Although we directed appellants to file a letter brief addressing our concern and

cautioned them that failure to comply by December 5, 2019 could result in dismissal of the appeal
without further notice, they have not complied. Accordingly, because the challenged order is not

appealable, we dismiss the appeal and all pending motions for want of jurisdiction. See TEX. R.

APP. P. 42.3(a); Schlumberger, 472 S.W.3d at 891.




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE



191411F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 TABLETOP MEDIA, LLC D/B/A ZIOSK                    On Appeal from the 191st Judicial District
 AND ZIOSK PAYROLL, LLC, Appellant                  Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-19-02256.
 No. 05-19-01411-CV         V.                      Opinion delivered by Justice Schenck,
                                                    Justices Myers and Carlyle participating.
 E LA CARTE, INC. D/B/A PRESTO,
 GREG YODER, JAMES WYBORNY,
 AND NATHAN SALYER, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellees E La Carte, Inc. d/b/a Presto, Greg Yoder, James Wyborny,
and Nathan Salyer recover their costs, if any, of this appeal from appellants Tabletop Media, LLC
d/b/a Ziosk and Ziosk Payroll, LLC.


Judgment entered this 20th day of December, 2019.




                                              –3–